Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-6 and 9-16 are pending in this application.
4. 	Claims 1, 13 and 14 have been amended. Claims 7-8 have been amended.
Response to Arguments
5.	Applicant's arguments filed on May 13, 2021 has been fully considered but they are deemed moot in view of the necessitated new grounds of rejection.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Regarding claim 1, the limitation “entropy coding the plurality of syntax elements selectively as either regular bins using context modeling or as bypass bins without context modeling, wherein a number of the regular bins used for entropy coding the plurality of syntax elements representing transform coefficients of a transform block is limited by a constraint, wherein a number of the regular bins for individual syntax elements present in a transform sub-block or a transform block coding pass is not limited by the constraint, and wherein the constraint limiting the number of the regular bins is determined based on a size of the transform block multiplied by a scaling factor less than or equal to 2” would render the claim indefinite since it is not clear if the constraint limiting the number of the regular bins is determined based on a size of the transform block multiplied by a scaling factor less than or equal to 2, then the number of regular bins for individual syntax elements present in a transform sub-block or a transform block coding pass is not limited by the constraint. This limitation is confusing and contradictory. Further, the recitation “wherein a number of the regular bins for individual syntax elements present in a transform sub-block or a transform block coding pass is not limited by the constraint” is a negative limitation that does not point out clearly what is the function of the entropy coding and more specifically, the constraints in the entropy coding of the plurality of syntax elements. Further on, when examining the specification, the Examiner couldn’t find a portion or section describing when the number of the regular bins is determined based on  For example in paragraph [0074]: “the factor is related to a ratio computed as as (the total number of subblocks in current TU)/(the number of subblock to be coded), or floor((the total number of subblocks in current TU)/(the number of subblock to be coded)), where floor(x) means to find the maximum integer value that smaller than or equal to x. In some embodiments, some predefined factor are specified.  The predefined factor can be chosen from [4, 2, 1.5, 1.25, 1], or other values based on power of two denominators that can be computed by left/right shift and add operations…For different syntax type or different subblock size or different color component, the factor can be different.”
	Independent claims 13 and 14 recite similar limitations that would render the claims indefinite for the same reasons.
	Claims 2-6, 9-12 and 15-16 are rejected on the same basis as being dependent on the independent claim 1. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 1-6, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al.(WO 2017/041676 A1)(hereinafter Hsu) in view of Zhang et al.(US 2016/0353113 A1)(hereinafter Zhang) in further view of KIM et al.(US 2013/0301738 A1)(hereinafter Kim).
Regarding claim 1, Hsu discloses a method[See Figs. 1-7, par. 0005-0027 regarding method and apparatus for video or image coding using context modeling] comprising: 
receiving input data associated with a plurality of syntax elements representing transform coefficients of a current block[See Figs. 1-7, par. 0005-0027 regarding receiving syntax elements such as residuals or side information to entropy coding them.  In the following, an example of context modeling is illustrated based on the transform coefficient coding…]; and 
entropy coding the plurality of syntax elements selectively as either regular bins using context modeling or as bypass bins without context modeling[See Figs. 1-7, par. 0005-0027 regarding receiving syntax elements such as residuals or side information to entropy coding them.  In the following, an example of context modeling is illustrated based on the transform coefficient coding… Further on, the bins in the first 3 passes are arithmetically coded in the regular mode (use context) and the bins in scan paths 4 and 5 are arithmetically coded in the bypass mode. Grouping bypass bins can increase the throughput of the entropy coder…].

However, providing a constrained or limited number of regular bins used for entropy coding when CABAC regular mode is performed was well known in the art at the time of the invention was filed as evident from the teaching of Zhang[See at least Fig. 5 and par. 0139, 0179-0184 and 0188-0190 regarding a syntax element 118 is input into the entropy encoding unit 56. If the syntax element is already a binary-value syntax element (e.g., a flag or other syntax element that only has a value of 0 and 1), the step of binarization may be skipped. If the syntax element is a non-binary valued syntax element (e.g., a syntax element that may have values other than 1 or 0), the non-binary valued syntax element is binarized by binarizer 120. Binarizer 120 performs a mapping of the non-binary valued syntax element into a sequence of binary decisions. These binary decisions are often called "bins." For example, for transform coefficient levels, the value of the level may be broken down into successive bins, each bin indicating whether or not the absolute value of coefficient level is greater than some value. For example, bin0 (sometimes called a significance flag) indicates if the absolute value of the transform coefficient level is greater than 0 or not. Bin 1 indicates if the absolute value of the transform coefficient level is greater than 1 or not, and so on. A unique mapping may be developed for each non-binary valued syntax element. Each bin produced by binarizer 120 is fed to the binary arithmetic coding side of entropy encoding unit 56. That is, for a predetermined set of non-binary valued syntax elements, each bin type (e.g., bin0) is coded before the next bin type (e.g., bin1). Coding may be performed in either regular mode or bypass mode. Coding in regular mode involves performing CABAC. Regular mode CABAC is for coding bin values where the probability of a value of a bin is predictable given the values of previously-encoded bins..(Thus, the number of bins(“binary decisions”) that are regular mode coded is constrained at least on transform coefficient levels, the unique mapping for each non-binary valued syntax element and/or previously-encoded bins). See also Fig. 10 and par. 0188 regarding A pre-defined template, such as template 140 of FIG. 10 defines a diagonal scan order for an 8x8 transform block, where denotes the last significant scan position, `x` denotes the current scan position, and "xi" denotes the neighbors covered by local template 140. With respect to xi, the value of "i" is in the range of zero through 4, and the range constraint is expressed as i.di-elect cons.[0,4]. In accordance with one or more aspects of this disclosure, context modeler 122 may use the i-th bins of transform coefficients located in local template 140 for context modeling of the corresponding i-th bin of a transform coefficient that is being encoded currently… In one example, the template size and/or shape is dependent on one or more of the following criteria: (i) the size of transform units; (ii) modes; or (iii) the position of the current transform coefficients within the current transform unit or coefficient group (CG).].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hsu with Zhang teachings by including “wherein a number of the regular bins used for entropy coding the plurality of syntax elements representing transform coefficients of a transform block is limited by a constraint” because this combination will have the benefit of providing operations for bin decisions when executing CABAC in regular mode [See Zhang: Fig. 5 and par. 0179-0200].
Further on, Zhang teaches or suggests wherein the constraint limiting the number of the regular bins is determined based on a size of the transform block [See Zhang: at least Figs. 5 and 10 and par. 0139-0145, 0148-0157, 0179-0200 regarding a syntax element 118 is input into the entropy encoding unit 56. If the syntax element is already a binary-value syntax element (e.g., a flag or other syntax element that only has a value of 0 and 1), the step of binarization may be skipped. If the syntax element is a non-binary valued syntax element (e.g., a syntax element that may have values other than 1 or 0), the non-binary valued syntax element is binarized by binarizer 120. Binarizer 120 performs a mapping of the non-binary valued syntax element into a sequence of binary decisions. These binary decisions are often called "bins." For example, for transform coefficient levels, the value of the level may be broken down into successive bins, each bin indicating whether or not the absolute value of coefficient level is greater than some value. For example, bin0 (sometimes called a significance flag) indicates if the absolute value of the transform coefficient level is greater than 0 or not. Bin 1 indicates if the absolute value of the transform coefficient level is greater than 1 or not, and so on. A unique mapping may be developed for each non-binary valued syntax element. Each bin produced by binarizer 120 is fed to the binary arithmetic coding side of entropy encoding unit 56. That is, for a predetermined set of non-binary valued syntax elements, each bin type (e.g., bin0) is coded before the next bin type (e.g., bin1). Coding may be performed in either regular mode or bypass mode. Coding in regular mode involves performing CABAC. Regular mode CABAC is for coding bin values where the probability of a value of a bin is predictable given the values of previously-encoded bins… A pre-defined template, such as template 140 of FIG. 10 defines a diagonal scan order for an 8x8 transform block, where denotes the last significant scan position, `x` denotes the current scan position, and "xi" denotes the neighbors covered by local template 140. With respect to xi, the value of "i" is in the range of zero through 4, and the range constraint is expressed as i.di-elect cons.[0,4]. In accordance with one or more aspects of this disclosure, context modeler 122 may use the i-th bins of transform coefficients located in local template 140 for context modeling of the corresponding i-th bin of a transform coefficient that is being encoded currently… In one example, the template size and/or shape is dependent on one or more of the following criteria: (i) the size of transform units; (ii) modes; or (iii) the position of the current transform coefficients within the current transform unit or coefficient group (CG).. (Thus, the number of bins(“binary decisions”) that are regular mode coded is constrained at least on transform coefficient levels(that also depends on transform block size), the unique mapping for each non-binary valued syntax element and/or previously-encoded bins)].
Hsu and Zhang do not explicitly disclose wherein the constraint limiting the number of the regular bins is determined based on a size of the transform block multiplied by a scaling factor less than or equal to 2.
However, providing a constrained or limited number of bins used for entropy coding based on the size of the transform block multiplied by a scaling factor is performed was well known in the art at the time of the invention was filed as evident from the teaching of Kim [See par. 0227-0228 regarding When utilizing CABAC coding in HEVC, throughput performance can differ depending on different factors such as but not limited to: total number of bins/pixels, number of bypass bins/pixels, and number of regular (or context) coded bins/pixels.  Therefore, depending on these factors, coding may consume a significant amount of processing resources and/or may take a significant amount of time… By way of background, according to known CABAC, up to twenty five level code flags of a syntax element are context coded.  The remaining level code flags are bypass coded…  All of the significance map flags are context coded, namely up to sixteen (a syntax element may have less than sixteen significance map flags depending on the last position information of the block.  Therefore, a maximum of twenty five context coded bins are needed for a given subset block (25 bins/16 pixels=1.56 bins/pixel).  The above example is when using a 4x4 sub-block…(Thus, the maximum number of regular or context coded bins for a 4 x 4 sub-block is 25 bins/16 pixels, that is the number of regular coded bins is limited by the size of the block multiplied by a scaling factor less than or equal to 2)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hsu and Zhang with Kim teachings by including “wherein the constraint limiting the number of the regular bins is determined based on a size of the transform block multiplied by a scaling factor less than or equal to 2” because this  when executing CABAC coding  [See Kim: par. 0227-0228].
Further on, when combined, Zhang and Kim teach or suggest wherein a number of the regular bins for individual syntax elements present in a transform sub-block or a transform block coding pass is not limited by the constraint [not applying a constraint appears to be a negative limitation and is disclosed by Zhang and Kim not disclosing the constraint as required by the claim. See Zhang: at least Figs. 5 and 10 and par. 0139, 0148-0157, 0179-0200 regarding a syntax element 118 is input into the entropy encoding unit 56. If the syntax element is already a binary-value syntax element (e.g., a flag or other syntax element that only has a value of 0 and 1), the step of binarization may be skipped. If the syntax element is a non-binary valued syntax element (e.g., a syntax element that may have values other than 1 or 0), the non-binary valued syntax element is binarized by binarizer 120. Binarizer 120 performs a mapping of the non-binary valued syntax element into a sequence of binary decisions. These binary decisions are often called "bins." For example, for transform coefficient levels, the value of the level may be broken down into successive bins, each bin indicating whether or not the absolute value of coefficient level is greater than some value. For example, bin0 (sometimes called a significance flag) indicates if the absolute value of the transform coefficient level is greater than 0 or not. Bin 1 indicates if the absolute value of the transform coefficient level is greater than 1 or not, and so on. A unique mapping may be developed for each non-binary valued syntax element. Each bin produced by binarizer 120 is fed to the binary arithmetic coding side of entropy encoding unit 56. That is, for a predetermined set of non-binary valued syntax elements, each bin type (e.g., bin0) is coded before the next bin type (e.g., bin1). Coding may be performed in either regular mode or bypass mode. Coding in regular mode involves performing CABAC. Regular mode CABAC is for coding bin values where the probability of a value of a bin is predictable given the values of previously-encoded bins… A pre-defined template, such as template 140 of FIG. 10 defines a diagonal scan order for an 8x8 transform block, where denotes the last significant scan position, `x` denotes the current scan position, and "xi" denotes the neighbors covered by local template 140. With respect to xi, the value of "i" is in the range of zero through 4, and the range constraint is expressed as i.di-elect cons.[0,4]. In accordance with one or more aspects of this disclosure, context modeler 122 may use the i-th bins of transform coefficients located in local template 140 for context modeling of the corresponding i-th bin of a transform coefficient that is being encoded currently… In one example, the template size and/or shape is dependent on one or more of the following criteria: (i) the size of transform units; (ii) modes; or (iii) the position of the current transform coefficients within the current transform unit or coefficient group (CG).. (Thus, the number of bins(“binary decisions”) that are regular mode coded is constrained at least on transform coefficient levels(that also depends on transform block size), the unique mapping for each non-binary valued syntax element and/or previously-encoded bins. Therefore, there is no constraint in the number of the regular bins that is specific to an individual syntax element since the constraint is based on different syntax elements coming to the entropy encoding unit). See Kim: par. 0227-0228 regarding When utilizing CABAC coding in HEVC, throughput performance can differ depending on different factors such as but not limited to: total number of bins/pixels, number of bypass bins/pixels, and number of regular (or context) coded bins/pixels.  Therefore, depending on these factors, coding may consume a significant amount of processing resources and/or may take a significant amount of time… By way of background, according to known CABAC, up to twenty five level code flags of a syntax element are context coded.  The remaining level code flags are bypass coded…  All of the significance map flags are context coded, namely up to sixteen (a syntax element may have less than sixteen significance map flags depending on the last position information of the block.  Therefore, a maximum of twenty five context coded bins are needed for a given subset block (25 bins/16 pixels=1.56 bins/pixel).  The above example is when using a 4x4 sub-block…(Thus, the maximum number of regular or context coded bins for a 4 x 4 sub-block is 25 bins/16 pixels, that is the number of regular coded bins is limited by the size of the block multiplied by a scaling factor less than or equal to 2. Therefore, there is no constraint in the number of the regular bins that is specific to an individual syntax element for a transform block)].
Regarding claim 2, Hsu, Zhang and Kim teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Hsu and Zhang teach or suggest wherein the plurality of syntax elements are coded in a plurality of coding passes [See Hsu: Figs. 1-7, par. 0005-0027 regarding receiving syntax elements such as residuals or side information to entropy coding them.  In the following, an example of context modeling is illustrated based on the transform coefficient coding… Further on, the bins in the first 3 passes are arithmetically coded in the regular mode (use context)…(Thus, the syntax elements are coded in a plurality of coding passes). See Zhang: Fig. 5 and par. 0131, 0141, 0179-0200 regarding in one example, entropy encoding unit 56 may determine that the context index derivation method, e.g. the function to calculate the context index, for bins in different passes are different. According to one example, entropy encoding unit 56 may determine that the context index derivation method, e.g. the function to calculate the context index, for bins in different passes may be the same…(Thus, the syntax elements are entropy encoded in a plurality of coding passes)], and
Zhang and Kim teach or suggest wherein a total number of the regular bins used for entropy coding the syntax elements in a first coding pass is limited by the constraint[See Zhang: Fig. 5 and par. 0131, 0141, 0179-0200 regarding in one example, a syntax element 118 is input into the entropy encoding unit 56. If the syntax element is already a binary-value syntax element (e.g., a flag or other syntax element that only has a value of 0 and 1), the step of binarization may be skipped. If the syntax element is a non-binary valued syntax element (e.g., a syntax element that may have values other than 1 or 0), the non-binary valued syntax element is binarized by binarizer 120. Binarizer 120 performs a mapping of the non-binary valued syntax element into a sequence of binary decisions. These binary decisions are often called "bins." For example, for transform coefficient levels, the value of the level may be broken down into successive bins, each bin indicating whether or not the absolute value of coefficient level is greater than some value. For example, bin0 (sometimes called a significance flag) indicates if the absolute value of the transform coefficient level is greater than 0 or not. Bin 1 indicates if the absolute value of the transform coefficient level is greater than 1 or not, and so on. A unique mapping may be developed for each non-binary valued syntax element. Each bin produced by binarizer 120 is fed to the binary arithmetic coding side of entropy encoding unit 56. That is, for a predetermined set of non-binary valued syntax elements, each bin type (e.g., bin0) is coded before the next bin type (e.g., bin1). Coding may be performed in either regular mode or bypass mode. Coding in regular mode involves performing CABAC. Regular mode CABAC is for coding bin values where the probability of a value of a bin is predictable given the values of previously-encoded bins..(Thus, in a first coding pass, the number of bins(“binary decisions”) that are regular mode coded is constrained at least on transform coefficient levels, the unique mapping for each non-binary valued syntax element and/or previously-encoded bins). See Kim: par. 0227-0228 regarding When utilizing CABAC coding in HEVC, throughput performance can differ depending on different factors such as but not limited to: total number of bins/pixels, number of bypass bins/pixels, and number of regular (or context) coded bins/pixels.  Therefore, depending on these factors, coding may consume a significant amount of processing resources and/or may take a significant amount of time… By way of background, according to known CABAC, up to twenty five level code flags of a syntax element are context coded.  The remaining level code flags are bypass coded…  All of the significance map flags are context coded, namely up to sixteen (a syntax element may have less than sixteen significance map flags depending on the last position information of the block.  Therefore, a maximum of twenty five context coded bins are needed for a given subset block (25 bins/16 pixels=1.56 bins/pixel).  The above example is when using a 4x4 sub-block…].  
Regarding claim 3, Hsu, Zhang and Kim teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, Hsu and Zhang teach or suggest wherein an absolute value for a transform coefficient is indicated by one or more of a first flag, a second flag, and a third flag that are entropy coded in the first coding pass, and wherein: the first flag indicates whether an absolute value of the transform coefficient is greater than 0, the second flag indicates whether the absolute value of the transform coefficient is greater than 1, and   the third flag indicates whether the absolute value of the transform coefficient is greater than 3 [See Hsu: at least  par. 0009-0010, 0041-0044 regarding 1)	significant_coeff_flag: significance of a coefficient (zero/non-zero). 2) coeff_abs_level_greaterl_flag: a flag indicating whether the absolute value of a coefficient level is greater than 1. 3) coeff_abs_level_greater2_flag: a flag indicating whether the absolute value of a coefficient level is greater than 2... See Zhang: at least Fig. 5 and par. 0131, 0141, 0179-0200, 0314-0329 regarding binarizer 120 performs a mapping of the non-binary valued syntax element into a sequence of binary decisions. These binary decisions are often called "bins." For example, for transform coefficient levels, the value of the level may be broken down into successive bins, each bin indicating whether or not the absolute value of coefficient level is greater than some value. For example, bin0 (sometimes called a significance flag) indicates if the absolute value of the transform coefficient level is greater than 0 or not. Bin 1 indicates if the absolute value of the transform coefficient level is greater than 1 or not, and so on. A unique mapping may be developed for each non-binary valued syntax element…].  
Regarding claim 4,  Hsu, Zhang and Kim teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Further on, Hsu  teaches or suggests [See Hsu: at least  par. 0009-0012, 0041-0044 regarding 4)coeff_sign_flag: a sign of a significant coefficient (0: positive, 1: negative); 5) coeff_abs_level_remaining: the remaining value for absolute value of a coefficient level (if value is larger than that coded in previous passes)..... The sign value is derived by the parity of the sum of the levels of the CG, where an even parity corresponds to the positive sign and an odd parity corresponds to the negative sign. The criterion is the distance in scan order between the first and last non-zero coefficients. If the distance is larger than a threshold (i.e., 4 in HEVC), then sign data hiding is applied….(Thus, the sign value is derived in a coding pass after the parity is derived and the remaining value is coded in at least a second coding pass since it depends in previous coding passes)].   
Regarding claim 5,  Hsu, Zhang and Kim teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim. Further on, Zhang teaches or suggests  wherein the regular bins of the first coding pass are entropy coded by using one or more context models that are dependent on one or more indicators of absolute values of one or more neighboring transform coefficients[See at least Fig. 5 and par. 0127, 0132, 0139, 0179-0200 regarding a syntax element 118 is input into the entropy encoding unit 56. If the syntax element is already a binary-value syntax element (e.g., a flag or other syntax element that only has a value of 0 and 1), the step of binarization may be skipped. If the syntax element is a non-binary valued syntax element (e.g., a syntax element that may have values other than 1 or 0), the non-binary valued syntax element is binarized by binarizer 120. Binarizer 120 performs a mapping of the non-binary valued syntax element into a sequence of binary decisions. These binary decisions are often called "bins." For example, for transform coefficient levels, the value of the level may be broken down into successive bins, each bin indicating whether or not the absolute value of coefficient level is greater than some value. For example, bin0 (sometimes called a significance flag) indicates if the absolute value of the transform coefficient level is greater than 0 or not. Bin 1 indicates if the absolute value of the transform coefficient level is greater than 1 or not, and so on. A unique mapping may be developed for each non-binary valued syntax element. Each bin produced by binarizer 120 is fed to the binary arithmetic coding side of entropy encoding unit 56. That is, for a predetermined set of non-binary valued syntax elements, each bin type (e.g., bin0) is coded before the next bin type (e.g., bin1). Coding may be performed in either regular mode or bypass mode. Coding in regular mode involves performing CABAC. Regular mode CABAC is for coding bin values where the probability of a value of a bin is predictable given the values of previously-encoded bins.. Further on, entropy encoding unit 56 entropy codes the quantized transform coefficients. For example, entropy encoding unit 56 may perform CABAC and/or enhanced CABAC according to the techniques of this disclosure. In the case of context-based entropy coding, context may be based on neighboring blocks. In one example use case, entropy encoding unit 56 may perform context modeling for bin0 of a currently-coded transform coefficient using the value of bin0 of the previously-coded neighboring transform coefficient, perform context modeling for bin1 of a currently-coded transform coefficient using the value of bin1 of the previously-coded neighboring transform coefficient, and so on…].  
Regarding claim 6,  Hsu, Zhang and Kim teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Further on, Zhang teaches or suggest wherein at least one context model is selected conditioned on a value of the third flag[See Zhang: at least Fig. 5 and par. 0131, 0141, 0179-0200, 0314-0329 regarding binarizer 120 performs a mapping of the non-binary valued syntax element into a sequence of binary decisions. These binary decisions are often called "bins." For example, for transform coefficient levels, the value of the level may be broken down into successive bins, each bin indicating whether or not the absolute value of coefficient level is greater than some value. For example, bin0 (sometimes called a significance flag) indicates if the absolute value of the transform coefficient level is greater than 0 or not. Bin 1 indicates if the absolute value of the transform coefficient level is greater than 1 or not, and so on. A unique mapping may be developed for each non-binary valued syntax element… For instance, context modeler 122 may perform context modeling, in parallel, for multiple bins of a transform coefficient currently being encoded…].   
Regarding claim 9,  Hsu, Zhang and Kim teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Zhang teaches or suggests wherein the constraint limiting the number of the regular bins is different for a first color component than for a second color component [See at least Figs. 5 and 10 and par. 0139, 0148-0157, 0179-0200 regarding a syntax element 118 is input into the entropy encoding unit 56. If the syntax element is already a binary-value syntax element (e.g., a flag or other syntax element that only has a value of 0 and 1), the step of binarization may be skipped. If the syntax element is a non-binary valued syntax element (e.g., a syntax element that may have values other than 1 or 0), the non-binary valued syntax element is binarized by binarizer 120. Binarizer 120 performs a mapping of the non-binary valued syntax element into a sequence of binary decisions. These binary decisions are often called "bins." For example, for transform coefficient levels, the value of the level may be broken down into successive bins, each bin indicating whether or not the absolute value of coefficient level is greater than some value. For example, bin0 (sometimes called a significance flag) indicates if the absolute value of the transform coefficient level is greater than 0 or not. Bin 1 indicates if the absolute value of the transform coefficient level is greater than 1 or not, and so on. A unique mapping may be developed for each non-binary valued syntax element. Each bin produced by binarizer 120 is fed to the binary arithmetic coding side of entropy encoding unit 56. That is, for a predetermined set of non-binary valued syntax elements, each bin type (e.g., bin0) is coded before the next bin type (e.g., bin1). Coding may be performed in either regular mode or bypass mode. Coding in regular mode involves performing CABAC. Regular mode CABAC is for coding bin values where the probability of a value of a bin is predictable given the values of previously-encoded bins..(Thus, the number of bins(“binary decisions”) that are regular mode coded is constrained at least on transform coefficient levels, the unique mapping for each non-binary valued syntax element and/or previously-encoded bins)… The context index calculation for bin0 (significant flag) may be dependent on the following information: the number of non-zero coefficients in the template (i.e., magnitudes of coefficients are larger than 0); the position of the current coefficient within the current TU; the TU size for the luma component; and the color components. With respect to the color component dependency, the luma and chroma are considered separately. Additionally, in considering the TU size for the luma component, the context index calculation is independent with TU size for luma. The TU size of the luma component may include three sets, namely, 4x4 TU, 8x8 TU, 16x16 and above Tus…(thus, the constrain or limit to the regular coded bins is dependent on separate color components)].  
Regarding claim 11,  Hsu, Zhang and Kim teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Zhang teaches or suggests wherein  a number of the regular bins for individual syntax elements present in the a transform subblock or the a transform subblock coding pass is not limited by the constraint [not applying a constraint appears to be a negative limitation and is disclosed by Zhang not disclosing the constraint as required by the claim. See Zhang: at least Figs. 5 and 10 and par. 0139, 0148-0157, 0179-0200 regarding a syntax element 118 is input into the entropy encoding unit 56. If the syntax element is already a binary-value syntax element (e.g., a flag or other syntax element that only has a value of 0 and 1), the step of binarization may be skipped. If the syntax element is a non-binary valued syntax element (e.g., a syntax element that may have values other than 1 or 0), the non-binary valued syntax element is binarized by binarizer 120. Binarizer 120 performs a mapping of the non-binary valued syntax element into a sequence of binary decisions. These binary decisions are often called "bins." For example, for transform coefficient levels, the value of the level may be broken down into successive bins, each bin indicating whether or not the absolute value of coefficient level is greater than some value. For example, bin0 (sometimes called a significance flag) indicates if the absolute value of the transform coefficient level is greater than 0 or not. Bin 1 indicates if the absolute value of the transform coefficient level is greater than 1 or not, and so on. A unique mapping may be developed for each non-binary valued syntax element. Each bin produced by binarizer 120 is fed to the binary arithmetic coding side of entropy encoding unit 56. That is, for a predetermined set of non-binary valued syntax elements, each bin type (e.g., bin0) is coded before the next bin type (e.g., bin1). Coding may be performed in either regular mode or bypass mode. Coding in regular mode involves performing CABAC. Regular mode CABAC is for coding bin values where the probability of a value of a bin is predictable given the values of previously-encoded bins… A pre-defined template, such as template 140 of FIG. 10 defines a diagonal scan order for an 8x8 transform block, where denotes the last significant scan position, `x` denotes the current scan position, and "xi" denotes the neighbors covered by local template 140. With respect to xi, the value of "i" is in the range of zero through 4, and the range constraint is expressed as i.di-elect cons.[0,4]. In accordance with one or more aspects of this disclosure, context modeler 122 may use the i-th bins of transform coefficients located in local template 140 for context modeling of the corresponding i-th bin of a transform coefficient that is being encoded currently… In one example, the template size and/or shape is dependent on one or more of the following criteria: (i) the size of transform units; (ii) modes; or (iii) the position of the current transform coefficients within the current transform unit or coefficient group (CG).. (Thus, the number of bins(“binary decisions”) that are regular mode coded is constrained at least on transform coefficient levels(that also depends on transform block size), the unique mapping for each non-binary valued syntax element and/or previously-encoded bins. Therefore, there is no constraint in the number of the regular bins that is specific to an individual syntax element since the constraint is based on different syntax elements coming to the entropy encoding unit).].
Regarding claim 12,  Hsu, Zhang and Kim teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Zhang and Kim teach or suggest wherein the constraint limiting the number of the regular bins limits a number of regular bins used for a subblock of the current block [See Zhang: at least Figs. 4-5 and 10, par. 0118, 0139, 0148-0157, 0179-0200  regarding mode select unit 40 may further produce a quadtree data structure indicative of partitioning of an LCU into sub-CUs. Leaf-node CUs of the quadtree may include one or more PUs and one or more TUs. Mode select unit 40 also provides syntax elements, such as motion vectors, intra-mode indicators, partition information, and other such syntax information, to entropy encoding unit 56…(Thus, the limit or constrain to regular coded bins in the entropy encoding unit 56 depends also on a subblock of the current block being coded). See Kim: par. 0227-0228 regarding When utilizing CABAC coding in HEVC, throughput performance can differ depending on different factors such as but not limited to: total number of bins/pixels, number of bypass bins/pixels, and number of regular (or context) coded bins/pixels.  Therefore, depending on these factors, coding may consume a significant amount of processing resources and/or may take a significant amount of time… By way of background, according to known CABAC, up to twenty five level code flags of a syntax element are context coded.  The remaining level code flags are bypass coded…  All of the significance map flags are context coded, namely up to sixteen (a syntax element may have less than sixteen significance map flags depending on the last position information of the block.  Therefore, a maximum of twenty five context coded bins are needed for a given subset block (25 bins/16 pixels=1.56 bins/pixel).  The above example is when using a 4x4 sub-block…(Thus, the maximum number of regular or context coded bins for a 4 x 4 sub-block is 25 bins/16 pixels, that is the number of regular coded bins is limited by the size of the block multiplied by a scaling factor less than or equal to 2.)].  
Regarding claim 13, An electronic apparatus [See Figs. 1-7, par. 0005-0027 regarding method and apparatus for video or image coding using context modeling] comprising: 
a decoder circuit capable of: 
receiving from a bitstream code bits that correspond to a plurality of syntax elements representing transform coefficients of a current block [See Figs. 1-7, par. 0005-0027 regarding receiving syntax elements such as residuals or side information to entropy coding them.  In the following, an example of context modeling is illustrated based on the transform coefficient coding… Fig. 2 shows the corresponding video decoder in which the bitstream is received by the entropy decoder 210];
 entropy decoding the code bits into the plurality of syntax elements selectively as either regular bins using context modeling or as bypass bins without context modeling [See Figs. 1-7, par. 0005-0027 regarding receiving syntax elements such as residuals or side information to entropy coding them.  In the following, an example of context modeling is illustrated based on the transform coefficient coding… Further on, the bins in the first 3 passes are arithmetically coded in the regular mode (use context) and the bins in scan paths 4 and 5 are arithmetically coded in the bypass mode. Grouping bypass bins can increase the throughput of the entropy coder… Fig. 2 shows the corresponding video decoder in which the bitstream is received by the entropy decoder 210 to entropy decode the code bits included in the bitstream]., 

However, providing a constrained or limited number of regular bins used for entropy decoding when CABAC regular mode is performed was well known in the art at the time of the invention was filed as evident from the teaching of Zhang[See at least Fig. 5 and par. 0139, 0179-0200 regarding a syntax element 118 is input into the entropy encoding unit 56. If the syntax element is already a binary-value syntax element (e.g., a flag or other syntax element that only has a value of 0 and 1), the step of binarization may be skipped. If the syntax element is a non-binary valued syntax element (e.g., a syntax element that may have values other than 1 or 0), the non-binary valued syntax element is binarized by binarizer 120. Binarizer 120 performs a mapping of the non-binary valued syntax element into a sequence of binary decisions. These binary decisions are often called "bins." For example, for transform coefficient levels, the value of the level may be broken down into successive bins, each bin indicating whether or not the absolute value of coefficient level is greater than some value. For example, bin0 (sometimes called a significance flag) indicates if the absolute value of the transform coefficient level is greater than 0 or not. Bin 1 indicates if the absolute value of the transform coefficient level is greater than 1 or not, and so on. A unique mapping may be developed for each non-binary valued syntax element. Each bin produced by binarizer 120 is fed to the binary arithmetic coding side of entropy encoding unit 56. That is, for a predetermined set of non-binary valued syntax elements, each bin type (e.g., bin0) is coded before the next bin type (e.g., bin1). Coding may be performed in either regular mode or bypass mode. Coding in regular mode involves performing CABAC. Regular mode CABAC is for coding bin values where the probability of a value of a bin is predictable given the values of previously-encoded bins..(Thus, the number of bins(“binary decisions”) that are regular mode coded is constrained at least on transform coefficient levels, the unique mapping for each non-binary valued syntax element and/or previously-encoded bins). See also Fig. 10 and par. 0188 regarding A pre-defined template, such as template 140 of FIG. 10 defines a diagonal scan order for an 8x8 transform block, where denotes the last significant scan position, `x` denotes the current scan position, and "xi" denotes the neighbors covered by local template 140. With respect to xi, the value of "i" is in the range of zero through 4, and the range constraint is expressed as i.di-elect cons.[0,4]. In accordance with one or more aspects of this disclosure, context modeler 122 may use the i-th bins of transform coefficients located in local template 140 for context modeling of the corresponding i-th bin of a transform coefficient that is being encoded currently… In one example, the template size and/or shape is dependent on one or more of the following criteria: (i) the size of transform units; (ii) modes; or (iii) the position of the current transform coefficients within the current transform unit or coefficient group (CG)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hsu with Zhang teachings by including “wherein a number of the regular bins used for entropy coding the plurality of syntax elements representing transform coefficients of a transform block is limited by a constraint” because this combination will have the benefit of providing operations for bin decisions when executing CABAC in regular mode [See Zhang: at least Figs. 4-7 and par. 0139, 0179-0200, 0256-0276].
Further on, Zhang teaches or suggests wherein the constraint limiting the number of the regular bins is determined based on a size of the transform block [See Zhang: at least Figs. 5 and 10 and par. 0139-0145, 0148-0157, 0179-0200 regarding a syntax element 118 is input into the entropy encoding unit 56. If the syntax element is already a binary-value syntax element (e.g., a flag or other syntax element that only has a value of 0 and 1), the step of binarization may be skipped. If the syntax element is a non-binary valued syntax element (e.g., a syntax element that may have values other than 1 or 0), the non-binary valued syntax element is binarized by binarizer 120. Binarizer 120 performs a mapping of the non-binary valued syntax element into a sequence of binary decisions. These binary decisions are often called "bins." For example, for transform coefficient levels, the value of the level may be broken down into successive bins, each bin indicating whether or not the absolute value of coefficient level is greater than some value. For example, bin0 (sometimes called a significance flag) indicates if the absolute value of the transform coefficient level is greater than 0 or not. Bin 1 indicates if the absolute value of the transform coefficient level is greater than 1 or not, and so on. A unique mapping may be developed for each non-binary valued syntax element. Each bin produced by binarizer 120 is fed to the binary arithmetic coding side of entropy encoding unit 56. That is, for a predetermined set of non-binary valued syntax elements, each bin type (e.g., bin0) is coded before the next bin type (e.g., bin1). Coding may be performed in either regular mode or bypass mode. Coding in regular mode involves performing CABAC. Regular mode CABAC is for coding bin values where the probability of a value of a bin is predictable given the values of previously-encoded bins… A pre-defined template, such as template 140 of FIG. 10 defines a diagonal scan order for an 8x8 transform block, where denotes the last significant scan position, `x` denotes the current scan position, and "xi" denotes the neighbors covered by local template 140. With respect to xi, the value of "i" is in the range of zero through 4, and the range constraint is expressed as i.di-elect cons.[0,4]. In accordance with one or more aspects of this disclosure, context modeler 122 may use the i-th bins of transform coefficients located in local template 140 for context modeling of the corresponding i-th bin of a transform coefficient that is being encoded currently… In one example, the template size and/or shape is dependent on one or more of the following criteria: (i) the size of transform units; (ii) modes; or (iii) the position of the current transform coefficients within the current transform unit or coefficient group (CG).. (Thus, the number of bins(“binary decisions”) that are regular mode coded is constrained at least on transform coefficient levels(that also depends on transform block size), the unique mapping for each non-binary valued syntax element and/or previously-encoded bins)]; and
reconstructing the current block using the entropy decoded syntax elements [See Zhang: at least Figs. 4-7 and par. 0139, 0179-0200, 0256-0276 regarding Figs. 6-7 illustrate reconstruction of a video stream that was entropy decoded].
Hsu and Zhang do not explicitly disclose wherein the constraint limiting the number of the regular bins is determined based on a size of the transform block multiplied by a scaling factor less than or equal to 2.
However, providing a constrained or limited number of bins used for entropy coding based on the size of the transform block multiplied by a scaling factor is performed was well known in the art at the time of the invention was filed as evident from the teaching of Kim [See par. 0227-0228 regarding When utilizing CABAC coding in HEVC, throughput performance can differ depending on different factors such as but not limited to: total number of bins/pixels, number of bypass bins/pixels, and number of regular (or context) coded bins/pixels.  Therefore, depending on these factors, coding may consume a significant amount of processing resources and/or may take a significant amount of time… By way of background, according to known CABAC, up to twenty five level code flags of a syntax element are context coded.  The remaining level code flags are bypass coded…  All of the significance map flags are context coded, namely up to sixteen (a syntax element may have less than sixteen significance map flags depending on the last position information of the block.  Therefore, a maximum of twenty five context coded bins are needed for a given subset block (25 bins/16 pixels=1.56 bins/pixel).  The above example is when using a 4x4 sub-block…(Thus, the maximum number of regular or context coded bins for a 4 x 4 sub-block is 25 bins/16 pixels, that is the number of regular coded bins is limited by the size of the block multiplied by a scaling factor less than or equal to 2)].
wherein the constraint limiting the number of the regular bins is determined based on a size of the transform block multiplied by a scaling factor less than or equal to 2” because this combination will have the benefit of providing throughput performance when executing CABAC  coding [See Kim: par. 0227-0228].
Further on, when combined, Zhang and Kim teach or suggest wherein a number of the regular bins for individual syntax elements present in a transform sub-block or a transform block coding pass is not limited by the constraint [not applying a constraint appears to be a negative limitation and is disclosed by Zhang and Kim not disclosing the constraint as required by the claim. See Zhang: at least Figs. 5 and 10 and par. 0139, 0148-0157, 0179-0200 regarding a syntax element 118 is input into the entropy encoding unit 56. If the syntax element is already a binary-value syntax element (e.g., a flag or other syntax element that only has a value of 0 and 1), the step of binarization may be skipped. If the syntax element is a non-binary valued syntax element (e.g., a syntax element that may have values other than 1 or 0), the non-binary valued syntax element is binarized by binarizer 120. Binarizer 120 performs a mapping of the non-binary valued syntax element into a sequence of binary decisions. These binary decisions are often called "bins." For example, for transform coefficient levels, the value of the level may be broken down into successive bins, each bin indicating whether or not the absolute value of coefficient level is greater than some value. For example, bin0 (sometimes called a significance flag) indicates if the absolute value of the transform coefficient level is greater than 0 or not. Bin 1 indicates if the absolute value of the transform coefficient level is greater than 1 or not, and so on. A unique mapping may be developed for each non-binary valued syntax element. Each bin produced by binarizer 120 is fed to the binary arithmetic coding side of entropy encoding unit 56. That is, for a predetermined set of non-binary valued syntax elements, each bin type (e.g., bin0) is coded before the next bin type (e.g., bin1). Coding may be performed in either regular mode or bypass mode. Coding in regular mode involves performing CABAC. Regular mode CABAC is for coding bin values where the probability of a value of a bin is predictable given the values of previously-encoded bins… A pre-defined template, such as template 140 of FIG. 10 defines a diagonal scan order for an 8x8 transform block, where denotes the last significant scan position, `x` denotes the current scan position, and "xi" denotes the neighbors covered by local template 140. With respect to xi, the value of "i" is in the range of zero through 4, and the range constraint is expressed as i.di-elect cons.[0,4]. In accordance with one or more aspects of this disclosure, context modeler 122 may use the i-th bins of transform coefficients located in local template 140 for context modeling of the corresponding i-th bin of a transform coefficient that is being encoded currently… In one example, the template size and/or shape is dependent on one or more of the following criteria: (i) the size of transform units; (ii) modes; or (iii) the position of the current transform coefficients within the current transform unit or coefficient group (CG).. (Thus, the number of bins(“binary decisions”) that are regular mode coded is constrained at least on transform coefficient levels(that also depends on transform block size), the unique mapping for each non-binary valued syntax element and/or previously-encoded bins. Therefore, there is no constraint in the number of the regular bins that is specific to an individual syntax element since the constraint is based on different syntax elements coming to the entropy encoding unit). See Kim: par. 0227-0228 regarding When utilizing CABAC coding in HEVC, throughput performance can differ depending on different factors such as but not limited to: total number of bins/pixels, number of bypass bins/pixels, and number of regular (or context) coded bins/pixels.  Therefore, depending on these factors, coding may consume a significant amount of processing resources and/or may take a significant amount of time… By way of background, according to known CABAC, up to twenty five level code flags of a syntax element are context coded.  The remaining level code flags are bypass coded…  All of the significance map flags are context coded, namely up to sixteen (a syntax element may have less than sixteen significance map flags depending on the last position information of the block.  Therefore, a maximum of twenty five context coded bins are needed for a given subset block (25 bins/16 pixels=1.56 bins/pixel).  The above example is when using a 4x4 sub-block…(Thus, the maximum number of regular or context coded bins for a 4 x 4 sub-block is 25 bins/16 pixels, that is the number of regular coded bins is limited by the size of the block multiplied by a scaling factor less than or equal to 2. Therefore, there is no constraint in the number of the regular bins that is specific to an individual syntax element for a transform block)].
Regarding claim 14, Hsu discloses an electronic apparatus See Figs. 1-7, par. 0005-0027 regarding method and apparatus for video or image coding using context modeling] comprising: 
an encoder circuit capable of: receiving a plurality of syntax elements representing transform coefficients of a current block[See Figs. 1-7, par. 0005-0027 regarding receiving syntax elements such as residuals or side information to entropy coding them.  In the following, an example of context modeling is illustrated based on the transform coefficient coding…]; 
entropy encoding the plurality of syntax elements selectively as either regular bins using context modeling or as bypass bins without context modeling[See Figs. 1-7, par. 0005-0027 regarding receiving syntax elements such as residuals or side information to entropy coding them.  In the following, an example of context modeling is illustrated based on the transform coefficient coding… Further on, the bins in the first 3 passes are arithmetically coded in the regular mode (use context) and the bins in scan paths 4 and 5 are arithmetically coded in the bypass mode. Grouping bypass bins can increase the throughput of the entropy coder…]. 

However, providing a constrained or limited number of regular bins used for entropy coding when CABAC regular mode is performed was well known in the art at the time of the invention was filed as evident from the teaching of Zhang[See at least Fig. 5 and par. 0139, 0179-0200 regarding a syntax element 118 is input into the entropy encoding unit 56. If the syntax element is already a binary-value syntax element (e.g., a flag or other syntax element that only has a value of 0 and 1), the step of binarization may be skipped. If the syntax element is a non-binary valued syntax element (e.g., a syntax element that may have values other than 1 or 0), the non-binary valued syntax element is binarized by binarizer 120. Binarizer 120 performs a mapping of the non-binary valued syntax element into a sequence of binary decisions. These binary decisions are often called "bins." For example, for transform coefficient levels, the value of the level may be broken down into successive bins, each bin indicating whether or not the absolute value of coefficient level is greater than some value. For example, bin0 (sometimes called a significance flag) indicates if the absolute value of the transform coefficient level is greater than 0 or not. Bin 1 indicates if the absolute value of the transform coefficient level is greater than 1 or not, and so on. A unique mapping may be developed for each non-binary valued syntax element. Each bin produced by binarizer 120 is fed to the binary arithmetic coding side of entropy encoding unit 56. That is, for a predetermined set of non-binary valued syntax elements, each bin type (e.g., bin0) is coded before the next bin type (e.g., bin1). Coding may be performed in either regular mode or bypass mode. Coding in regular mode involves performing CABAC. Regular mode CABAC is for coding bin values where the probability of a value of a bin is predictable given the values of previously-encoded bins..(Thus, the number of bins(“binary decisions”) that are regular mode coded is constrained at least on transform coefficient levels, the unique mapping for each non-binary valued syntax element and/or previously-encoded bins)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hsu with Zhang teachings by including “wherein a number of the regular bins used for entropy coding the plurality of syntax elements representing transform coefficients of a transform block is limited by a constraint” because this combination will have the benefit of providing operations for bin decisions when executing CABAC in regular mode [See Zhang: Fig. 5 and par. 0179-0200].
Further on, Zhang teaches or suggests wherein the constraint limiting the number of the regular bins is determined based on a size of the transform block [See Zhang: at least Figs. 5 and 10, par. 0139-0145, 0148-0157, 0179-0200 regarding a syntax element 118 is input into the entropy encoding unit 56. If the syntax element is already a binary-value syntax element (e.g., a flag or other syntax element that only has a value of 0 and 1), the step of binarization may be skipped. If the syntax element is a non-binary valued syntax element (e.g., a syntax element that may have values other than 1 or 0), the non-binary valued syntax element is binarized by binarizer 120. Binarizer 120 performs a mapping of the non-binary valued syntax element into a sequence of binary decisions. These binary decisions are often called "bins." For example, for transform coefficient levels, the value of the level may be broken down into successive bins, each bin indicating whether or not the absolute value of coefficient level is greater than some value. For example, bin0 (sometimes called a significance flag) indicates if the absolute value of the transform coefficient level is greater than 0 or not. Bin 1 indicates if the absolute value of the transform coefficient level is greater than 1 or not, and so on. A unique mapping may be developed for each non-binary valued syntax element. Each bin produced by binarizer 120 is fed to the binary arithmetic coding side of entropy encoding unit 56. That is, for a predetermined set of non-binary valued syntax elements, each bin type (e.g., bin0) is coded before the next bin type (e.g., bin1). Coding may be performed in either regular mode or bypass mode. Coding in regular mode involves performing CABAC. Regular mode CABAC is for coding bin values where the probability of a value of a bin is predictable given the values of previously-encoded bins… A pre-defined template, such as template 140 of FIG. 10 defines a diagonal scan order for an 8x8 transform block, where denotes the last significant scan position, `x` denotes the current scan position, and "xi" denotes the neighbors covered by local template 140. With respect to xi, the value of "i" is in the range of zero through 4, and the range constraint is expressed as i.di-elect cons.[0,4]. In accordance with one or more aspects of this disclosure, context modeler 122 may use the i-th bins of transform coefficients located in local template 140 for context modeling of the corresponding i-th bin of a transform coefficient that is being encoded currently… In one example, the template size and/or shape is dependent on one or more of the following criteria: (i) the size of transform units; (ii) modes; or (iii) the position of the current transform coefficients within the current transform unit or coefficient group (CG).. (Thus, the number of bins(“binary decisions”) that are regular mode coded is constrained at least on transform coefficient levels(that also depends on transform block size), the unique mapping for each non-binary valued syntax element and/or previously-encoded bins)]; and 
storing the entropy encoded syntax elements in a bitstream [See Zhang: at least Figs. 4-5 and par. 0139, 0179-0200, 0256-0276 regarding Figs. 4-5 illustrate the encoding of the coded bits into a bitstream].
Hsu and Zhang do not explicitly disclose wherein the constraint limiting the number of the regular bins is determined based on a size of the transform block multiplied by a scaling factor less than or equal to 2.
However, providing a constrained or limited number of bins used for entropy coding based on the size of the transform block multiplied by a scaling factor is performed was well known in the art at the time of the invention was filed as evident from the teaching of Kim [See par. 0227-0228 regarding When utilizing CABAC coding in HEVC, throughput performance can differ depending on different factors such as but not limited to: total number of bins/pixels, number of bypass bins/pixels, and number of regular (or context) coded bins/pixels.  Therefore, depending on these factors, coding may consume a significant amount of processing resources and/or may take a significant amount of time… By way of background, according to known CABAC, up to twenty five level code flags of a syntax element are context coded.  The remaining level code flags are bypass coded…  All of the significance map flags are context coded, namely up to sixteen (a syntax element may have less than sixteen significance map flags depending on the last position information of the block.  Therefore, a maximum of twenty five context coded bins are needed for a given subset block (25 bins/16 pixels=1.56 bins/pixel).  The above example is when using a 4x4 sub-block…(Thus, the maximum number of regular or context coded bins for a 4 x 4 sub-block is 25 bins/16 pixels, that is the number of regular coded bins is limited by the size of the block multiplied by a scaling factor less than or equal to 2)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hsu and Zhang with Kim teachings by including “wherein the constraint limiting the number of the regular bins is determined based on a size of the transform block multiplied by a scaling factor less than or equal to 2” because this combination will have the benefit of providing throughput performance when executing CABAC  coding[See Kim: par. 0227-0228].
Further on, when combined, Zhang and Kim teach or suggest wherein a number of the regular bins for individual syntax elements present in a transform sub-block or a transform block coding pass is not limited by the constraint [not applying a constraint appears to be a negative limitation and is disclosed by Zhang and Kim not disclosing the constraint as required by the claim. See Zhang: at least Figs. 5 and 10 and par. 0139, 0148-0157, 0179-0200 regarding a syntax element 118 is input into the entropy encoding unit 56. If the syntax element is already a binary-value syntax element (e.g., a flag or other syntax element that only has a value of 0 and 1), the step of binarization may be skipped. If the syntax element is a non-binary valued syntax element (e.g., a syntax element that may have values other than 1 or 0), the non-binary valued syntax element is binarized by binarizer 120. Binarizer 120 performs a mapping of the non-binary valued syntax element into a sequence of binary decisions. These binary decisions are often called "bins." For example, for transform coefficient levels, the value of the level may be broken down into successive bins, each bin indicating whether or not the absolute value of coefficient level is greater than some value. For example, bin0 (sometimes called a significance flag) indicates if the absolute value of the transform coefficient level is greater than 0 or not. Bin 1 indicates if the absolute value of the transform coefficient level is greater than 1 or not, and so on. A unique mapping may be developed for each non-binary valued syntax element. Each bin produced by binarizer 120 is fed to the binary arithmetic coding side of entropy encoding unit 56. That is, for a predetermined set of non-binary valued syntax elements, each bin type (e.g., bin0) is coded before the next bin type (e.g., bin1). Coding may be performed in either regular mode or bypass mode. Coding in regular mode involves performing CABAC. Regular mode CABAC is for coding bin values where the probability of a value of a bin is predictable given the values of previously-encoded bins… A pre-defined template, such as template 140 of FIG. 10 defines a diagonal scan order for an 8x8 transform block, where denotes the last significant scan position, `x` denotes the current scan position, and "xi" denotes the neighbors covered by local template 140. With respect to xi, the value of "i" is in the range of zero through 4, and the range constraint is expressed as i.di-elect cons.[0,4]. In accordance with one or more aspects of this disclosure, context modeler 122 may use the i-th bins of transform coefficients located in local template 140 for context modeling of the corresponding i-th bin of a transform coefficient that is being encoded currently… In one example, the template size and/or shape is dependent on one or more of the following criteria: (i) the size of transform units; (ii) modes; or (iii) the position of the current transform coefficients within the current transform unit or coefficient group (CG).. (Thus, the number of bins(“binary decisions”) that are regular mode coded is constrained at least on transform coefficient levels(that also depends on transform block size), the unique mapping for each non-binary valued syntax element and/or previously-encoded bins. Therefore, there is no constraint in the number of the regular bins that is specific to an individual syntax element since the constraint is based on different syntax elements coming to the entropy encoding unit). See Kim: par. 0227-0228 regarding When utilizing CABAC coding in HEVC, throughput performance can differ depending on different factors such as but not limited to: total number of bins/pixels, number of bypass bins/pixels, and number of regular (or context) coded bins/pixels.  Therefore, depending on these factors, coding may consume a significant amount of processing resources and/or may take a significant amount of time… By way of background, according to known CABAC, up to twenty five level code flags of a syntax element are context coded.  The remaining level code flags are bypass coded…  All of the significance map flags are context coded, namely up to sixteen (a syntax element may have less than sixteen significance map flags depending on the last position information of the block.  Therefore, a maximum of twenty five context coded bins are needed for a given subset block (25 bins/16 pixels=1.56 bins/pixel).  The above example is when using a 4x4 sub-block…(Thus, the maximum number of regular or context coded bins for a 4 x 4 sub-block is 25 bins/16 pixels, that is the number of regular coded bins is limited by the size of the block multiplied by a scaling factor less than or equal to 2. Therefore, there is no constraint in the number of the regular bins that is specific to an individual syntax element for a transform block)].
Regarding claim 15,  Hsu, Zhang and Kim teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Further on, Zhang and Kim teach or suggest wherein the regular bins limited by the constraint are used for entropy coding the plurality [See Zhang: at least Figs. 5 and 10 and par. 0139, 0148-0157, 0179-0200 regarding a syntax element 118 is input into the entropy encoding unit 56. If the syntax element is already a binary-value syntax element (e.g., a flag or other syntax element that only has a value of 0 and 1), the step of binarization may be skipped. If the syntax element is a non-binary valued syntax element (e.g., a syntax element that may have values other than 1 or 0), the non-binary valued syntax element is binarized by binarizer 120. Binarizer 120 performs a mapping of the non-binary valued syntax element into a sequence of binary decisions. These binary decisions are often called "bins." For example, for transform coefficient levels, the value of the level may be broken down into successive bins, each bin indicating whether or not the absolute value of coefficient level is greater than some value. For example, bin0 (sometimes called a significance flag) indicates if the absolute value of the transform coefficient level is greater than 0 or not. Bin 1 indicates if the absolute value of the transform coefficient level is greater than 1 or not, and so on. A unique mapping may be developed for each non-binary valued syntax element. Each bin produced by binarizer 120 is fed to the binary arithmetic coding side of entropy encoding unit 56. That is, for a predetermined set of non-binary valued syntax elements, each bin type (e.g., bin0) is coded before the next bin type (e.g., bin1). Coding may be performed in either regular mode or bypass mode. Coding in regular mode involves performing CABAC. Regular mode CABAC is for coding bin values where the probability of a value of a bin is predictable given the values of previously-encoded bins… A pre-defined template, such as template 140 of FIG. 10 defines a diagonal scan order for an 8x8 transform block, where denotes the last significant scan position, `x` denotes the current scan position, and "xi" denotes the neighbors covered by local template 140. With respect to xi, the value of "i" is in the range of zero through 4, and the range constraint is expressed as i.di-elect cons.[0,4]. In accordance with one or more aspects of this disclosure, context modeler 122 may use the i-th bins of transform coefficients located in local template 140 for context modeling of the corresponding i-th bin of a transform coefficient that is being encoded currently… In one example, the template size and/or shape is dependent on one or more of the following criteria: (i) the size of transform units; (ii) modes; or (iii) the position of the current transform coefficients within the current transform unit or coefficient group (CG).. (Thus, the number of bins(“binary decisions”) that are regular mode coded is constrained at least on transform coefficient levels(that also depends on transform block size), the unique mapping for each non-binary valued syntax element and/or previously-encoded bins.). Also see Figs. 4-5 and 10, par. 0118, 0139, 0148-0157, 0179-0200  regarding mode select unit 40 may further produce a quadtree data structure indicative of partitioning of an LCU into sub-CUs. Leaf-node CUs of the quadtree may include one or more PUs and one or more TUs. Mode select unit 40 also provides syntax elements, such as motion vectors, intra-mode indicators, partition information, and other such syntax information, to entropy encoding unit 56…(Thus, the limit or constrain to regular coded bins in the entropy encoding unit 56 depends also on a subblock of the current block being coded). See Kim: par. 0227-0228 regarding When utilizing CABAC coding in HEVC, throughput performance can differ depending on different factors such as but not limited to: total number of bins/pixels, number of bypass bins/pixels, and number of regular (or context) coded bins/pixels.  Therefore, depending on these factors, coding may consume a significant amount of processing resources and/or may take a significant amount of time… By way of background, according to known CABAC, up to twenty five level code flags of a syntax element are context coded.  The remaining level code flags are bypass coded…  All of the significance map flags are context coded, namely up to sixteen (a syntax element may have less than sixteen significance map flags depending on the last position information of the block.  Therefore, a maximum of twenty five context coded bins are needed for a given subset block (25 bins/16 pixels=1.56 bins/pixel).  The above example is when using a 4x4 sub-block…].
Allowable Subject Matter
10.	Claims 10 and 16 could be allowable if rewritten in independent form including all of the limitations of the base claim, and any intervening claims, and including fixing above 35 U.S.C. 112(b) pending issues.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/Ana Picon-Feliciano/Examiner, Art Unit 2482     


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482